HUIHENG MEDICAL, INC.

 

2009 SHARE PLAN

 

(Adopted by the Company’s Board of Directors on June 6, 2009)

 

1.     Purposes of the Plan. The purpose of this Plan is to attract and retain
the best available personnel for positions of substantial responsibility, to
provide additional incentives to selected Employees, Directors, and Consultants
and to promote the success of the Company’s business by offering these
individuals an opportunity to acquire a proprietary interest in the success of
the Company or to increase this interest, by permitting them to acquire Shares
of the Company. The Plan provides both for the direct award or sale of Shares
and for the grant of Options to purchase Shares. Options granted under the Plan
may be Incentive Stock Options or Nonstatutory Stock Options, as determined by
the Administrator at the time of grant.

 

2.     Definitions. For the purposes of this Plan, the following terms shall
have the following meanings:

 

(a)     “Acquisition Date” means, with respect to Shares, the respective dates
on which the Shares are sold under the Plan, the Shares are issued upon exercise
of an Option or the Shares are issued in connection with a Share Award.

 

(b)      “Administrator” means the Board or any of its Committees appointed by
the Board.

 

(c)      “Applicable Law” means any applicable legal requirements relating to
the administration of and the issuance of securities under equity
securities-based compensation plans, including, without limitation, the
requirements of laws of the PRC, U.S. state corporate laws, U.S. federal and
state securities laws, U.S. federal law, and the Code and requirements of any
stock exchange or quotation system upon which the Shares may then be listed or
quoted and the applicable laws of any other country or jurisdiction where Awards
are granted under the Plan. For all purposes of this Plan, references to
statutes and regulations shall be deemed to include any successor statutes or
regulations, to the extent reasonably appropriate as determined by the
Administrator.

 

(d)      “Award” means an Option, a Share Purchase Right or a Share Award.

 

(e)      “Awardee” means a recipient of an Award.

 

(f)      “Board” means the Board of Directors of the Company.

 

(g)      “Change in Control” means the occurrence of any of the following
events:

 

(i)      any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or

 

(ii)      the consummation of the sale, lease, or disposition by the Company of
all or substantially all of the Company’s assets; or

 

1

 



--------------------------------------------------------------------------------

(iii)      the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

 

Anything in the foregoing to the contrary notwithstanding, a transaction shall
not constitute a Change in Control if its sole purpose is to change the legal
jurisdiction of the Company’s incorporation or to create a holding company that
will be owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such transaction. In addition, a sale by
the Company of its securities in a transaction, the primary purpose of which is
to raise capital for the Company’s operations and business activities including,
without limitation, an initial public offering of Shares under the Securities
Act or other Applicable Law, shall not constitute a Change in Control.

 

(h)      “Code” means the U.S. Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.

 

(i)      “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 hereof.

 

(j)      “Company” means Huiheng Medical, Inc., a company organized under the
laws of the State of Nevada, or any successor corporation thereto.

 

(k)      “Consultant” means, for purposes of a Reg S Option, any person who is
engaged by the Company or any Parent or Subsidiary to render consulting or
advisory services to such entity, and, for purposes of an Option other than a
Reg S Option, any natural person, including an advisor, who is engaged by the
Company, or any Parent, Subsidiary or variable interest entity whose financial
statements are intended to be consolidated with the Company, any Parent or
Subsidiary to render bona fide consulting or advisory services to such entity
and who is compensated for the services; provided that the term “Consultant,”
for purposes of an Option other than a Reg S Option, does not include (i)
Employees, (ii) Directors who are paid only a director’s fee by the Company or
who are not compensated by the Company for their services as Directors, (iii)
securities promoters, (iv) independent agents, franchisees and salespersons who
do not have employment relationships with the Company from which they derive at
least fifty percent of their annual income, or (v) any other person who would
not be “consultants” or “advisors” as defined pursuant to Rule 701 of the
Securities Act, and any applicable rulings or regulations interpreting Rule 701.

 

(l)      “Date of Grant” means the date an Award is granted to an Awardee in
accordance with Section 13 hereof.

 

(m)     “Director” means a member of the Board.

 

(n)      “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code.

 

(o)      “Employee” means any person, including officers and Directors, employed
by the Company or any Parent or Subsidiary. A Service Provider shall not cease
to be an Employee in the case of (i) any leave of absence approved by the
Company or any Parent or Subsidiary, including sick leave, military leave, or
any other personal leave, or (ii) transfers between locations of the Company or
between the Company or any Parent or Subsidiary, or any successor. For purposes
of Incentive Stock

 

2

 



--------------------------------------------------------------------------------

Options, no such leave may exceed ninety (90) days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, then three (3) months following the 91st day of such leave, any
Incentive Stock Option held by the Optionee shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory
Stock Option. Neither service as a Director nor payment of a director’s fee by
the Company or any Parent or Subsidiary shall be sufficient to constitute
“employment” by the Company or any Parent or Subsidiary.

 

(p)      “Exercise Price” means the amount for which one Share may be purchased
upon exercise of an Option, as specified by the Administrator in the applicable
Option Agreement in accordance with Section 6(d) hereof.

 

(q)      “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

(r)      “Fair Market Value” means, as of any date, the value of the Shares
determined as follows:

 

(i)      if the Shares are listed on any established stock exchange or a
national market system, including, without limitation, The Nasdaq Global Market
or The Nasdaq Capital Market of The Nasdaq Stock Market, Hong Kong Stock
Exchange and the London Stock Exchange (Main Listing or Alternative Investment
Market), the Fair Market Value shall be the closing sales price for the Shares
(or the closing bid, if no sales were reported) as quoted on such exchange or
system on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;

 

(ii)      if the Shares are regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value shall be the mean of
the high bid and low asked prices for the Shares on the day of determination, as
reported in The Wall Street Journal or any other source as the Administrator
deems reliable; or

 

(iii)      in the absence of an established market for the Shares, the Fair
Market Value thereof shall be determined in good faith by the Administrator in
accordance with Applicable Law.

 

(s)      “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code, as
designated in the applicable Option Agreement.

 

(t)      “Nonstatutory Stock Option” means an Option not intended to qualify as
an Incentive Stock Option, as designated in the applicable Option Agreement, or
an Incentive Stock Option that does not so qualify.

 

(u)      “Option” means an option to purchase Shares that is granted pursuant to
the Plan in accordance with Section 6 hereof. An Option that is not designated
as a Reg S Option is intended to comply with and qualify under Rule 701
promulgated under the Securities Act.

 

(v)      “Option Agreement” means a written or electronic agreement between the
Company and an Optionee, the form(s) of which shall be approved from time to
time by the Administrator, evidencing the terms and conditions of an individual
Option granted under the Plan, and includes any documents attached to or
incorporated into the Option Agreement, including, but not limited to, a notice
of option grant and a form of exercise notice. The Option Agreement shall be
subject to the terms and conditions of the Plan.

 

3

 



--------------------------------------------------------------------------------

 

(w)     “Optioned Shares” means the Shares subject to an Option.

 

(x)     “Optionee” means the holder of an outstanding Option granted under the
Plan.

 

(y)      “Parent” means a “parent corporation” with respect to the Company,
whether now or hereafter existing, as defined in Section 424(e) of the Code.

 

(z)      “Plan” means this 2009 Share Plan, as amended from time to time.

 

(aa)      “PRC” means the People’s Republic of China.

 

(bb)      “Purchase Price” means the amount of consideration for which one Share
may be acquired pursuant to a Share Purchase Right or Share Award, as specified
by the Administrator in the applicable Restricted Share Purchase Agreement or
Share Award in accordance with Section 7(c) hereof.

 

(cc)      “Purchaser” means the holder of Shares purchased pursuant to the
exercise of a Share Purchase Right.

 

(dd)      “Reg S Option” means an Option that (i) is granted to a Service
Provider who is not a U.S. Person, and (ii) is not intended to qualify under
Rule 701 promulgated under the Securities Act.

 

(ee)      “Reg S Share Purchase Right” means a Share Purchase Right that (i) is
granted to a Service Provider who is not a U.S. Person, and (ii) is not intended
to qualify under Rule 701 promulgated under the Securities Act.

 

(ff)      “Restricted Share Purchase Agreement” means a written or electronic
agreement between the Company and a Purchaser, the form(s) of which shall be
approved from time to time by the Administrator, evidencing the terms and
conditions of an individual Share Purchase Right, and includes any documents
attached to or incorporated into the Restricted Share Purchase Agreement. The
Restricted Share Purchase Agreement shall be subject to the terms and conditions
of the Plan.

 

(gg)      “Restricted Shares” means Shares acquired pursuant to a Share Purchase
Right or Share Award Agreement (if subjected to rights of redemption, repurchase
or forfeiture).

 

(hh)      “Securities Act” means the U. S. Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.

 

(ii)     “Service Provider” means an Employee, Director, or Consultant.

 

(jj)      “Share” means a common share of the Company, as adjusted in accordance
with Section 12 hereof.

 

(kk)      “Share Award” means an award or issuance of Shares or stock
appreciation rights other similar awards made under Section 11 of the Plan, the
grant, issuance, retention, vesting, settlement and/or transferability of which
is subject during specified periods of time to such conditions (including
continued employment or performance conditions) and terms as are expressed in
the agreement or other documents evidencing the Award (the “Share Award
Agreement”).

4

 



--------------------------------------------------------------------------------

(ll)      “Shareholders Agreement” means any agreement between an Awardee and
the Company or Shareholders of the Company or both.

 

(mm)      “Share Purchase Right” means a right to purchase Restricted Shares
pursuant to Section 7 hereof. A Share Purchase Right that is not designated as a
Reg S Share Purchase Right is intended to comply with and qualify under Rule 701
promulgated under the Securities Act.

 

(nn)      “Subsidiary” means a “subsidiary corporation” with respect to the
Company, whether now or hereafter existing, as defined in Section 424(f) of the
Code.

 

(oo)      “Ten Percent Owner” means a Service Provider who owns more than 10% of
the total combined voting power of all classes of outstanding securities of the
Company or any Parent or Subsidiary.

 

(pp)      “United States” means the United States of America, its territories
and possessions, any State of the United States, and the District of Columbia.

 

(qq)      “U.S. Person” has the meaning accorded to it in Rule 902(k) of the
Securities Act, and currently includes:

 

(rr)     any natural person resident in the United States;

 

(ss)      any partnership or corporation organized or incorporated under the
laws of the United States;

 

(tt)     any estate of which any executor or administrator is a U.S. Person;

 

(uu)     any trust of which any trustee is a U.S. Person;

 

(vv)     any agency or branch of a foreign entity located in the United States;

 

(ww)      any non-discretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary for the benefit or account of a
U.S. Person;

 

(xx)      any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and

 

(yy)      any partnership or corporation if (i) organized or incorporated under
the laws of any foreign jurisdiction; and (ii) formed by a U.S. Person
principally for the purpose of investing in securities not registered under the
Securities Act, unless it is organized or incorporated, and owned, by accredited
investors (as defined in Rule 501(a) promulgated under the Securities Act) who
are not natural persons, estates or trusts.

 

3.     Shares Subject to the Plan.

 

(a)      Basic Limitation. Subject to the provisions of Section 12 hereof, the
maximum aggregate number of Shares that may be issued under the Plan shall not
exceed 1,566,666 Shares (as appropriately adjusted for subsequent stock splits,
stock dividends and the like). The Shares may be authorized but unissued or
reacquired Shares. The number of Shares that are subject to Awards outstanding
under the Plan at any time shall not exceed the aggregate number of Shares that
then remain

 

5

 



--------------------------------------------------------------------------------

available for issuance under the Plan. The Company, during the term of the Plan,
shall at all times reserve and keep available sufficient Shares to satisfy the
requirements of outstanding Awards granted under the Plan.

 

(b)      Additional Shares. If an Award expires, becomes unexercisable, or is
cancelled, forfeited, or otherwise terminated without having been exercised or
settled in full, as the case may be, the Shares allocable to the unexercised
portion of the Award shall again become available for future grant or sale under
the Plan (unless the Plan has terminated). Shares that actually have been issued
under the Plan, upon exercise of an Option or delivery under a Share Purchase
Right or Share Award, shall not be returned to the Plan and shall not become
available for future distribution under the Plan, except that in the event that
Shares issued under the Plan are reacquired by the Company pursuant to any
forfeiture provision, right of repurchase or redemption, or are retained by the
Company upon the exercise of or purchase of Shares under an Award in order to
satisfy the Exercise Price or Purchase Price for the Award or any withholding
taxes due with respect to the exercise or purchase, such Shares shall again
become available for future grant under the Plan.

 

 

4.

Administration of the Plan.

 

                      (a) Administrator. The Plan shall be administered by the
Board, a Committee appointed by the Board. Any Committee of the Board shall be
constituted to comply with Applicable Law.

 

                      (b) Powers of the Administrator. Subject to the provisions
of the Plan and, in the case of a Committee, the specific duties delegated by
the Board to such Committee, and subject to the approval of any relevant
authorities, the Administrator shall have the authority in its discretion:

 

                                  (i)    to determine the Fair Market Value, in
accordance with Section 2(q) hereof; 

 

                                  (ii)   to select the Awardees to whom Awards
may from time to time be granted hereunder;

 

                                 (iii)  to determine the number of Shares to be
covered by each Award granted hereunder;

 

 

(iv)

to approve the form(s) of agreement for use under the Plan;

 

                                  (v) to determine the terms and conditions of
any Award granted hereunder including, but not limited to, the Exercise Price,
the Purchase Price, the time or times when Options may be exercised (which may
be based on performance criteria), the time or times when repurchase or
redemption rights shall lapse, any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Award or the
Shares relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine;

 

                                  (vi) to implement a program where (A)
outstanding Awards are surrendered or cancelled in exchange for Awards of the
same type (which may have lower Exercise/Purchase Prices and different terms),
Awards of a different type, or cash, or (B) the Exercise/Purchase Price of an
outstanding Award is reduced, based in each case on terms and conditions
determined by the Administrator in its sole discretion;

 

6

 



--------------------------------------------------------------------------------

                                  (vii) to prescribe, amend, and rescind rules
and regulations relating to the Plan, including rules and regulations relating
to sub-plans established for the purpose of satisfying applicable laws of
jurisdictions other than the United States;

 

                                  (viii) to allow Awardees to satisfy
withholding tax obligations by electing to have the Company withhold from the
Shares to be issued under an Award that number of Shares having a Fair Market
Value equal to the minimum amount required to be withheld. The Fair Market Value
of the Shares to be withheld shall be determined on the date that the amount of
tax to be withheld is to be determined. All elections by Awardees to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may deem necessary or advisable;

 

                                  (ix) to modify or amend each Award (subject to
Section 17 hereof and Awardee consent if the modification or amendment is to the
Awardee’s detriment), including, without limitation, the discretionary authority
to extend the post-termination exercisability of an Option longer than is
otherwise provided for in an Option Agreement or accelerate the vesting or
exercisability of an Option or lapsing of a repurchase or redemption right to
which Restricted Shares may be subject;

 

                                  (x) to construe and interpret the terms of the
Plan and Awards granted pursuant to the Plan; and

 

                                  (xi) to make any other determination and take
any other action that the Administrator deems necessary or desirable for the
administration of the Plan.

 

                      (c)      Delegation of Authority to Officers. Subject to
Applicable Law, the Administrator may delegate limited authority to specified
officers of the Company to execute on behalf of the Company any instrument
required to effect an Award previously granted by the Administrator.

 

                      (d)      Effect of Administrator’s Decision. All
decisions, determinations, and interpretations of the Administrator shall be
final and binding on all Awardees.

 

 

5.

Eligibility.

 

                      (a) General Rule. Only Service Providers that are not U.
S. Persons, or trusts or companies established in connection with any employee
benefit plan of the Company (including the Plan) for the benefit of a Service
Provider, shall be eligible for the grant of Reg S Options and Reg S Share
Purchase Right Awards. Nonstatutory Stock Options that are not designated as Reg
S Options and Share Purchase Rights that are not designated as Reg S Share
Purchase Rights may be granted to Service Providers only. Incentive Stock
Options may be granted to Employees only.

 

                      (b) Shareholders with Ten-Percent Holdings. A Ten Percent
Owner shall not be eligible for the grant of an Incentive Stock Option unless
(i) the Exercise Price is at least 110% of the Fair Market Value on the Date of
Grant, and (ii) the Incentive Stock Option by its terms is not exercisable after
the expiration of five (5) years from the Date of Grant. For purposes of this
Section 5(b), in determining ownership of securities, the attribution rules of
Section 424(d) of the Code shall apply.

 

 

6.

Terms and Conditions of Options.

 

                      (a) Option Agreement. Each grant of an Option under the
Plan shall be evidenced by an Option Agreement between the Optionee and the
Company. Each Option shall be subject to all applicable terms and conditions of
the Plan and may be subject to any other terms and conditions that are not
inconsistent with the Plan and that the Administrator deems appropriate for
inclusion in an Option Agreement. The provisions of the various Option
Agreements entered into under the Plan need not be identical.

 

7

 



--------------------------------------------------------------------------------

                      (b)   Type of Option. Each Option shall be designated in
the Option Agreement as either an Incentive Stock Option or a Nonstatutory Stock
Option. However, notwithstanding a designation of an Option as an Incentive
Stock Option, to the extent that the aggregate Fair Market Value of the Shares
with respect to which Incentive Stock Options are exercisable for the first time
by an Optionee during any calendar year (under all plans of the Company and any
Parent or Subsidiary) exceeds US$100,000 such Options shall be treated as
Nonstatutory Stock Options. For purposes of this Section 6(b), Incentive Stock
Options shall be taken into account in the order in which they were granted. The
Fair Market Value of the Shares shall be determined as of the Date of Grant.
Each Option also may be designated as a Reg S Option or as an Option other than
a Reg S Option. An Option that is not designated as a Reg S Option is intended
to qualify under Rule 701 promulgated under the Securities Act.

 

                      (c)   Number of Shares. Each Option Agreement shall
specify the number of Shares that are subject to the Option and shall provide
for the adjustment of such number in accordance with Section 12 hereof.

 

                      (d)   Exercise Price. Each Option Agreement shall specify
the Exercise Price. The Exercise Price of an Incentive Stock Option shall not be
less than 100% of the Fair Market Value on the Date of Grant, and a higher
percentage may be required by Section 5(b) hereof Subject to the preceding
sentence, the Exercise Price of any Option shall be determined by the
Administrator in its sole discretion. The Exercise Price shall be payable in
accordance with Section 9 hereof and the applicable Option Agreement.
Notwithstanding anything to the contrary in the foregoing or in Section 5(b), in
the event of a transaction described in Section 424(a) of the Code, then,
consistent with Section 424(a) of the Code, Incentive Stock Options may be
issued at an Exercise Price other than as required by the foregoing and Section
5(b).

 

                      (e)   Term of Option. The Option Agreement shall specify
the term of the Option; provided, however, that the term shall not exceed ten
(10) years from the Date of Grant, and a shorter term may be required by Section
5(b) hereof. Subject to the preceding sentence, the Administrator in its sole
discretion shall determine when an Option is to expire.

 

                      (f)   Exercisability. Each Option Agreement shall specify
the date when all or any installment of the Option is to become exercisable. The
exercisability provisions of any Option Agreement shall be determined by the
Administrator in its sole discretion.

 

                      (g)   Exercise Procedure. Any Option granted hereunder
shall be exercisable according to the terms hereof at such times and under such
conditions as may be determined by the Administrator and as set forth in the
Option Agreement; provided, however, that an Option shall not be exercised for a
fraction of a Share.

 

                                  (i)   An Option shall be deemed exercised when
the Company receives (A) written or electronic notice of exercise (in accordance
with the Option Agreement) from the person entitled to exercise the Option, (B)
full payment for the Shares with respect to which the Option is exercised, and
(C) all representations, indemnifications, and documents reasonably requested by
the Administrator including, without limitation, any Shareholders Agreement.
Full payment may consist of any consideration and method of payment authorized
by the Administrator in accordance with Section 9 hereof and permitted by the
Option Agreement.

 

8

 



--------------------------------------------------------------------------------

                                  (ii)   Shares issued upon exercise of an
Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Subject to the
provisions of Sections 8, 9, 14, and 15, the Company shall issue (or cause to be
issued) certificates evidencing the issued Shares promptly after the Option is
exercised. Notwithstanding the foregoing, the Administrator in its discretion
may require the Company to retain possession of any certificate evidencing
Shares acquired upon the exercise of an Option, if those Shares remain subject
to repurchase or redemption under the provisions of the Option Agreement, any
Shareholders Agreement, or any other agreement between the Company and the
Awardee, or if those Shares are collateral for a loan or obligation due to the
Company.

 

                                  (iii)   Exercise of an Option in any manner
shall result in a decrease in the number of Shares thereafter available, both
for purposes of the Plan (in accordance with Section 3(b) and for sale under the
Option, by the number of Shares as to which the Option is exercised.

 

 

(h)

Termination of Service (other than by death).

 

                                  (i)   If an Optionee ceases to be a Service
Provider for any reason other than because of death, then the Optionee’s Options
shall expire on the earliest of the following occasions:

 

                                                (A)   The expiration date
determined by Section 6(e) hereof;

 

                                               (B)   The 30th day following the
termination of the Optionee’s relationship as a Service Provider for any reason
other than Disability, or such later date as the Administrator may determine and
specify in the Option Agreement, provided that no Option that is exercised after
the expiration of the three-month period immediately following the termination
of the Optionee’s relationship as an Employee shall be treated as an Incentive
Stock Option; or

 

                                               (C)   The last day of the
six-month period following the termination of the Optionee’s relationship as a
Service Provider by reason of Disability, or such later date as the
Administrator may determine and specify in the Option Agreement; provided that
no Option that is exercised after the expiration of the twelve-month period
immediately following the termination of the Optionee’s relationship as an
Employee shall be treated as an Incentive Stock Option.

 

                                  (ii)   Following the termination of the
Optionee’s relationship as a Service Provider, the Optionee may exercise all or
part of the Optionee’s Option at any time before the expiration of the Option as
set forth in Section 6(h)(i) hereof, but only to the extent that the Option was
vested and exercisable as of the date of termination of the Optionee’s
relationship as a Service Provider (or became vested and exercisable as a result
of the termination). The balance of the Shares subject to the Option shall be
forfeited on the date of termination of the Optionee’s relationship as a Service
Provider. In the event that the Optionee dies after the termination of the
Optionee’s relationship as a Service Provider but before the expiration of the
Optionee’s Option as set forth in Section 6(h)(i) hereof, all or part of the
Option may be exercised (prior to expiration) by the executors or administrators
of the Optionee’s estate or by any person who has acquired the Option directly
from the Optionee by beneficiary designation, bequest, or inheritance, but only
to the extent that the Option was vested and exercisable as of the termination
date of the Optionee’s relationship as a Service Provider (or became vested and
exercisable as a result of the termination). Any Optioned Shares subject to the
portion of the Option that are vested as of the termination date of the
Optionee’s relationship as a Service Provider but that are not purchased prior
to the expiration of the Option pursuant to this Section 6(h) shall be forfeited
immediately following the Option’s expiration.

 

9

 



--------------------------------------------------------------------------------

                      (i)   Leaves of Absence. Unless otherwise determined by
the Administrator, for purposes of this Section 6, the service of an Optionee as
a Service Provider shall be deemed to continue while the Optionee is on a bona
fide leave of absence, if such leave was approved by the Company in writing.
Unless otherwise determined by the Administrator and subject to Applicable Law,
vesting of an Option shall be suspended during any unpaid leave of absence.

 

 

(j)

Death of Optionee.

 

                                  (i) If an Optionee dies while a Service
Provider, then the Optionee’s Option shall expire on the earlier of the
following dates:

 

 

(A)

The expiration date determined by Section 6(e) hereof;

 

                                               (B) The last day of the six-month
period immediately following the Optionee’s death, or such later date as the
Administrator may determine and specify in the Option Agreement.

 

                                  (ii)   All or part of the Optionee’s Option
may be exercised at any time before the expiration of the Option as set forth in
Section 6(j)(i) hereof by the executors or administrators of the Optionee’s
estate or by any person who has acquired the Option directly from the Optionee
by beneficiary designation, bequest, or inheritance, but only to the extent that
the Option was vested and exercisable as of the date of the Optionee’s death or
had became vested and exercisable as a result of the death. The balance of the
Shares subject to the Option shall be forfeited upon the Optionee’s death. Any
Optioned Shares subject to the portion of the Option that are vested as of the
Optionee’s death but that are not purchased prior to the expiration of the
Option pursuant to this Section 6(j) shall be forfeited immediately following
the Option’s expiration.

 

                      (k)   Restrictions on Transfer of Shares. Shares issued
upon exercise of an Option shall be subject to such special forfeiture
conditions, rights of repurchase or redemption, rights of first refusal, and
other transfer restrictions as the Administrator may determine. The restrictions
described in the preceding sentence shall be set forth in the applicable Option
Agreement and shall apply in addition to any restrictions that may apply to
holders of Shares generally.

 

 

7.

Terms and Conditions of Share Purchase Rights and Share Awards.

 

                      (a)   Restricted Share Purchase Agreement or Share Award
Agreements. Each Share Purchase Right or Share Award under the Plan shall be
evidenced by a Restricted Share Purchase Agreement or Share Award Agreement,
respectively, between the Purchaser and the Company. Each Share Purchase Right
and each Share Award shall be subject to all applicable terms and conditions of
the Plan and may be subject to any other terms and conditions that are not
inconsistent with the Plan and that the Administrator deems appropriate for
inclusion in a Restricted Share Purchase Agreement or Share Award Agreement,
including without limitation, (i) the number of Shares subject to such
Restricted Share Purchase Agreement or Share Award, as applicable, or a formula
for determining such number, (ii) the purchase price of the Shares, if any, and
the means of payment for the Shares, (iii) the performance criteria, if any, and
level of achievement versus these criteria that shall determine the number of
Shares granted, issued, retainable and/or vested, (iv) such terms and conditions
on the grant, issuance, vesting, settlement and/or forfeiture of the Shares as
may be determined from time to time by the Administrator and (v) restrictions on
the transferability of the Award. The provisions of the various Restricted Share
Purchase Agreements and Share Award Agreements entered into under the Plan need
not be identical.

 

10

 



--------------------------------------------------------------------------------

                      (b)   Type of Share Purchase Right. Each Share Purchase
Right may be designated as a Reg S Share Purchase Right or as a Share Purchase
Right other than a Reg S Share Purchase Right. If the Restricted Share Purchase
Agreement does not specify the type of Share Purchase Right, the Share Purchase
Right will not be treated as a Reg S Share Purchase Right.

 

                      (c)   Duration of Offers of Share Purchase Rights and
Nontransferability of Share Purchase Rights. Any Share Purchase Rights granted
under the Plan shall automatically expire if not exercised by the Purchaser
within 30 days (or such longer time as is specified in the Restricted Share
Purchase Agreement) after the Date of Grant. Share Purchase Rights shall not be
transferable and shall be exercisable only by the Purchaser to whom the Share
Purchase Right was granted.

 

                      (d)   Purchase Price. The Purchase Price, if any, shall be
determined by the Administrator in its sole discretion. The Purchase Price, if
any, shall be payable in a form described in Section 9 hereof.

 

                      (e)   Restrictions on Transfer of Shares. Any Shares
awarded or sold pursuant to Share Purchase Rights or Share Awards shall be
subject to such special forfeiture conditions, rights of repurchase or
redemption, rights of first refusal, market stand-offs, and other transfer
restrictions as the Administrator may determine. The restrictions described in
the preceding sentence shall be set forth in the applicable Restricted Share
Purchase Agreement or Share Award Agreement, as applicable, and shall apply in
addition to any restrictions that may apply to holders of Shares generally.
Unless otherwise determined by the Administrator and subject to Applicable Law,
vesting of Shares acquired pursuant to a Restricted Share Purchase Agreement or
Share Awards shall be suspended during any unpaid leave of absence.

 

          8.     Withholding Taxes. As a condition to the exercise of an Option,
purchase of Restricted Shares or receipt of a Share Award, the Awardee (or in
the case of the Awardee’s death or in the event of a permissible transfer of
Awards hereunder, the person exercising the Option, purchasing Restricted Shares
or receiving the Share Award) shall make such arrangements as the Administrator
may require for the satisfaction of any applicable withholding taxes arising in
connection with the exercise of an Option or purchase of Restricted Shares under
the laws of any applicable jurisdiction including the PRC, the U.S. and any
other jurisdiction. The Awardee (or in the case of the Awardee’s death or in the
event of a permissible transfer of Awards hereunder, the person exercising the
Option, purchasing Restricted Shares or receiving Share Awards) also shall make
such arrangements as the Administrator may require for the satisfaction of any
applicable PRC, U.S. federal, state, local, or non-PRC and non-U.S. withholding
tax obligations that may arise in connection with the disposition of Shares
acquired by exercising an Option, purchasing Restricted Shares or receiving
Share Awards. The Company shall not be required to issue any Shares under the
Plan until the foregoing obligations are satisfied. Without limiting the
generality of the foregoing, upon the exercise of the Option or delivery of
Restricted Shares or Share or Award, the Company shall have the right to
withhold taxes from any compensation or other amounts that the Company may owe
to the Awardee, or to require the Awardee to pay to the Company the amount of
any taxes that the Company may be required to withhold with respect to the
Shares issued to the Awardee. Without limiting the generality of the foregoing,
the Administrator in its discretion may authorize the Awardee to satisfy all or
part of any withholding tax liability by (i) having the Company withhold from
the Shares that would otherwise be issued upon the exercise of an Option,
purchase of Restricted Shares that number of Shares or received in a Share Award
having a Fair Market Value, as of the date the withholding tax liability arises,
equal to the portion of the Company’s withholding tax liability to be so
satisfied or (ii) by delivering to the Company previously owned and unencumbered
Shares having a Fair Market Value, as of the date the withholding tax liability
arises, equal to the amount of the Company’s withholding tax liability to be so
satisfied.

 

11

 



--------------------------------------------------------------------------------

          9.     Payment for Shares. The consideration to be paid for the Shares
to be issued under the Plan, including the method of payment, shall be
determined by the Administrator (and, in the case of an Incentive Stock Option,
shall be determined on the Date of Grant), subject to the provisions in this
Section 9.

 

                      (a)   General Rule. The entire Purchase Price or Exercise
Price (as the case may be) for Shares issued under the Plan shall be payable in
cash or cash equivalents at the time when the Shares are purchased, except as
otherwise provided in this Section 9.

 

                      (b)   Surrender of Shares. To the extent that an Option
Agreement, Restricted Share Purchase Agreement or Share Award Agreement so
provides, all or any part of the Exercise Price or Purchase Price (as the case
may be) may be paid by surrendering, or attesting to the ownership of, Shares
that are already owned by the Awardee. These Shares shall be surrendered to the
Company in good form for transfer and shall be valued at their Fair Market Value
on the date the Option is exercised or Restricted Shares are purchased. The
Awardee shall not surrender, or attest to the ownership of, Shares in payment of
the Exercise Price or Purchase Price (as the case may be) if this action would
subject the Company to adverse accounting consequences, as determined by the
Administrator.

 

                      (c)   Services Rendered. At the discretion of the
Administrator and to the extent so provided in the agreements evidencing Awards
of Shares under the Plan, Shares may be awarded under the Plan in consideration
of services rendered to the Company or any Parent or Subsidiary prior to the
Award.

 

                      (d)   Exercise/Sale. At the discretion of the
Administrator and to the extent an Option Agreement so provides, and if the
Shares are publicly traded, payment may be made all or in part by the delivery
(on a form prescribed by the Company) of an irrevocable direction to a
securities broker approved by the Company to sell Shares and to deliver all or
part of the sales proceeds to the Company in payment of all or part of the
Exercise Price and any withholding taxes.

 

                      (e)   Exercise/Pledge. At the discretion of the
Administrator and to the extent an Option Agreement so provides, and if the
Shares are publicly traded, payment may be made all or in part by the delivery
(on a form prescribed by the Company) of an irrevocable direction to pledge
Shares to a securities broker or lender approved by the Company, as security for
a loan, and to deliver all or part of the loan proceeds to the Company in
payment of all or part of the Exercise Price and any withholding taxes.

 

                      (f)   Other Forms of Consideration. At the discretion of
the Administrator and to the extent an Option Agreement, a Restricted Share
Purchase Agreement or Share Award so provides, all or a portion of the Exercise
Price or Purchase Price may be paid by any other form of consideration and
method of payment to the extent permitted by Applicable Law.

 

          10.   Nontransferability of Awards. Unless otherwise determined by the
Administrator and so provided in the applicable Option Agreement, Restricted
Share Purchase Agreement or Share Award Agreement (or be amended to provide), no
Award shall be sold, pledged, assigned, hypothecated, transferred, or disposed
of in any manner (whether by operation of law or otherwise) other than (i) by
will or applicable laws of descent and distribution or (except in the case of an
Incentive Stock Option) pursuant to a qualified domestic relations order or (ii)
by trusts or companies established in connection with any employee benefit plan
of the Company (including the Plan) for the benefit of a Service Provider or
Service Providers, in each case subject to Applicable Law, and shall not be
subject to execution, attachment, or similar process. In the event the
Administrator in its sole discretion makes an Award transferable, only a
Nonstatutory Stock Option, Share Purchase Right or Share Award may be
transferred

 

12

 



--------------------------------------------------------------------------------

provided such Award is transferred without payment of consideration to members
of the Awardee’s immediate family (as such term is defined in Rule 16a-l(e) of
the Exchange Act) or to trusts or partnerships established exclusively for the
benefit of the Awardee and the members of the Awardee’s immediate family, all as
permitted by Applicable Law. Upon any attempt to pledge, assign, hypothecate,
transfer, or otherwise dispose of any Award or of any right or privilege
conferred by this Plan contrary to the provisions hereof, or upon the sale, levy
or attachment or similar process upon the rights and privileges conferred by
this Plan, such Award shall thereupon terminate and become null and void.
Incentive Stock Options may be exercised during the lifetime of the Awardee only
by the Awardee.

 

          11.   Rights as a Shareholder. Until the Shares actually are issued
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a shareholder shall exist with respect to the Shares,
notwithstanding the exercise of the Award. No adjustment shall be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 12 of the Plan.

 

 

12.

Adjustment of Shares.

 

                      (a)   Changes in Capitalization. Subject to any required
action by the Shareholders of the Company in accordance with Applicable Law, the
class(es) and number and type of Shares that have been authorized for issuance
under the Plan but as to which no Awards have yet been granted or that have been
returned to the Plan upon cancellation or expiration of an Award, and the
class(es), number, and type of Shares covered by each outstanding Award, as well
as the price per Share covered by each outstanding Award, shall be
proportionately adjusted for any increase, decrease, or change in the number or
type of outstanding Shares or other securities of the Company or exchange of
outstanding Shares or other securities of the Company into or for a different
number or type of shares or other securities of the Company or successor entity,
or for other property (including, without limitation, cash) or other change to
the Shares resulting from a share split, reverse share split, share dividend,
dividend in property other than cash, combination of shares, exchange of shares,
combination, consolidation, recapitalization, reincorporation, reorganization,
change in corporate structure, reclassification, or other distribution of the
Shares effected without receipt of consideration by the Company; provided,
however, that the conversion of any convertible securities of the Company shall
not be deemed to have been “effected without receipt of consideration.” The
adjustment contemplated in this Section 12(a) shall be made by the Board, whose
determination shall be final, binding and conclusive. Except as expressly
provided herein, no issuance by the Company of equity securities of the Company
of any class, or securities convertible into equity securities of the Company of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number, type, or price of Shares subject to an Award. Where an
adjustment under this Section 12(a) is made to an Incentive Stock Option, the
adjustment shall be made in a manner that will not be considered a
“modification” under the provisions of Section 424(h)(3) of the Code.

 

                      (b)  Dissolution or Liquidation. In the event of the
proposed dissolution or liquidation of the Company, the Administrator shall
notify each Awardee as soon as practicable prior to the effective date of such
proposed transaction. The Administrator in its discretion may provide for an
Optionee to have the right to exercise his or her Option until fifteen (15) days
prior to the proposed dissolution or liquidation as to all of the Optioned
Shares covered thereby, including Shares as to which the Option would not
otherwise be exercisable. In addition, the Administrator may provide that any
Company repurchase or redemption option applicable to any Shares purchased upon
exercise of an Option or Restricted Shares purchased under a Share Purchase
Right shall lapse as to all such Shares, provided the proposed dissolution or
liquidation takes place at the time and in the manner contemplated. To the
extent an Option has not been previously exercised and all Restricted Shares
covered by a Share Purchase Right

 

13

 



--------------------------------------------------------------------------------

have not been purchased, the Award will terminate immediately prior to the
consummation of such proposed action.

 

                      (c) Change in Control. In the event of a Change in
Control, unless the Option Agreement, Restricted Share Purchase Agreement or
Share Award Agreement provides otherwise, each outstanding Option shall be
assumed or an equivalent option shall be substituted by, and each right of the
Company to repurchase, redeem or reacquire Shares upon termination of a
Purchaser’s relationship as a Service Provider shall be assigned to, the
successor corporation or a Parent or Subsidiary of the successor corporation.
If, in the event of a Change in Control, the Option is not assumed or
substituted, or the repurchase, redemption or reacquisition or similar right is
not assigned, in the case of an outstanding Option, the Option shall fully vest
immediately and the Awardee shall have the right to exercise the Option as to
all of the Optioned Shares, including Shares as to which it would not otherwise
be vested or exercisable, and, in the case of Restricted Shares, the Company’s
repurchase, redemption or reacquisition or similar right shall lapse immediately
and all of the Restricted Shares subject to the repurchase, redemption or
reacquisition or similar right shall become vested. If an Option becomes fully
vested and exercisable, in lieu of assumption or substitution in the event of a
Change in Control, the Administrator shall notify the Optionee in writing or
electronically that the Option shall be fully exercisable for a period of
fifteen (15) days from the date of such notice, and the Option shall terminate
upon the expiration of such period. For purposes of this Section 12(c), an
Option shall be considered assumed, and Restricted Shares will be considered
assigned if, following the Change in Control, the Award confers the right to
purchase or receive, for each covered Share immediately prior to the Change in
Control, the consideration (whether shares, cash, or other securities or
property) received in connection with the Change in Control by holders of Shares
for each Share held on the effective date of the transaction (and if holders
were offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if the
consideration received in the Change in Control is not solely common stock or
ordinary shares of the successor corporation or its Parent or Subsidiary, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of the Option or vesting of
the Restricted Shares, for each covered Share, to be solely common stock or
ordinary shares of the successor corporation or its Parent or Subsidiary equal
in Fair Market Value to the per Share consideration received by holders of
Shares in the Change in Control.

 

                       (d)  Reservation of Rights. Except as provided in this
Section 12 and in the applicable Option Agreement, Restricted Share Purchase
Agreement or Share Award Agreement, an Awardee shall have no rights by reason of
(i) any subdivision or consolidation of Shares or other securities of any class,
(ii) the payment of any dividend, or (iii) any other increase or decrease in the
number of Shares or other securities of any class. Any issuance by the Company
of equity securities of any class, or securities convertible into equity
securities of any class, shall not affect, and no adjustment by reason thereof
shall be made with respect to, the number or Exercise Price of Optioned Shares.
The grant of an Option, Share Purchase Right or Share Award shall not affect in
any way the right or power of the Company to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, to merge or consolidate or to dissolve, liquidate, sell, or transfer
all or any part of its business or assets.

 

          13. Date of Grant. The Date of Grant of an Award shall, for all
purposes, be the date on which the Administrator makes the determination to
grant the Award, or such other later date as is determined by the Administrator;
provided, however, that the Date of Grant of an Incentive Stock Option shall be
no earlier than the date on which the Service Provider becomes an Employee.

 

 

14.

Securities Law Requirements.

 

                      (a)   Legal Compliance. Notwithstanding any other
provision of the Plan or any agreement entered into by the Company pursuant to
the Plan, the Company shall not be obligated, and nor

 

14

 



--------------------------------------------------------------------------------

shall it have any liability for failure to deliver any Shares under the Plan
unless the issuance and delivery of Shares comply with (or are exempt from) all
Applicable Law, including, without limitation, the applicable securities laws in
the PRC, Securities Act, U.S. state securities laws and regulations, and the
regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

 

                       (b)  Investment Representations. Shares delivered under
the Plan shall be subject to transfer restrictions, and the person acquiring the
Shares shall, as a condition to the exercise of an Option or the purchase or
acquisition of Restricted Shares if requested by the Company, provide such
assurances and representations to the Company as the Company may deem necessary
or desirable to assure compliance with Applicable Law, including, without
limitation, the representation and warranty at the time of acquisition of Shares
that the Shares are being acquired only for investment purposes and without any
present intention to sell, transfer, or distribute the Shares.

 

                      (c)  Regulation S Transfer Restrictions. Any Shares issued
pursuant to a Reg S Share Purchase Right or the exercise of a Reg S Option shall
not be offered or sold to a U.S. Person or for the account or benefit of a U. S.
Person prior to the first anniversary of the Acquisition Date. Any Shares issued
pursuant to a Reg S Share Purchase Right or the exercise of a Reg S Option prior
to the first anniversary of the Acquisition Date may be offered or sold only it
permitted by the Administrator in accordance with the following conditions: (i)
the purchaser of Shares issued pursuant to a Reg S Share Purchase Right or the
exercise of a Reg S Option certifies that it is not a U.S. Person and is not
acquiring the Shares for the account or benefit of any U.S. Person or is a U.S.
Person who is purchasing the Shares in a transaction that does not require
registration under the Securities Act; (ii) the purchaser of the Shares issued
pursuant to a Reg S Share Purchase Right or the exercise of a Reg S Option
agrees to resell such Shares only in accordance with the provisions of
Regulation S promulgated under the Securities Act, pursuant to registration
under the Securities Act, or pursuant to an available exemption from
registration; and agrees not to engage in hedging transactions with regard to
such Shares unless in compliance with the Securities Act; and (iii) the
certificate evidencing the Shares shall contain restrictive legends to a similar
effect as set forth in (ii). The restrictions described in this Section 14(c)
shall be set forth in the applicable Restricted Share Purchase Agreement or
Option Agreement and shall apply in addition to any restrictions that may apply
to holders of Shares generally.

 

          15.  Inability to Obtain Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.

 

          16.  Approval by Shareholders. The Plan shall be subject to approval
by the shareholders of the Company within twelve (12) months before or after the
date the Plan is adopted by the Board. Such approval by shareholders of the
Company shall be obtained in the degree and manner required under Applicable
Law. Awards may be granted but Options may not be exercised and Restricted
Shares may not be purchased or acquired prior to approval of the Plan by
shareholders of the Company.

 

 

17.

Duration and Amendment.

 

                      (a)   Term of Plan. Subject to approval by shareholders of
the Company in accordance with Section 16 hereof, the Plan shall become
effective upon the earlier to occur of its adoption by the Board or its approval
by the shareholders of the Company as described in Section 16 hereof. In the
event that the shareholders of the Company fail to approve the Plan within 12
months prior to or after its

 

15

 



--------------------------------------------------------------------------------

adoption by the Board, any Awards that have been granted and any Shares that
have been awarded or purchased under the Plan shall be rescinded, and no
additional Awards shall be granted thereafter. Unless sooner terminated under
Section 17(b) hereof, the Plan shall continue in effect for a term often (10)
years.

 

                      (b)   Amendment and Termination. The Board may at any time
amend, alter, suspend, or terminate the Plan.

 

                      (c)   Approval by Shareholders. The Board shall obtain
approval of the shareholders of any Plan amendment to the extent necessary and
desirable to comply with Applicable Law.

 

                      (d)   Effect of Amendment or Termination. No amendment,
alteration, suspension, or termination of the Plan shall materially and
adversely impair the rights of any Awardee with respect to an outstanding Award,
unless mutually agreed otherwise between the Awardee and the Administrator,
which agreement must be in writing and signed by the Awardee and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination. No Shares shall be issued or sold under
the Plan after the termination thereof, except upon exercise of an Award granted
prior to the termination of the Plan.

 

          18.   Legending Share Certificates. In order to enforce any
restrictions imposed upon Shares issued upon the exercise of Options or the
acquisition of Restricted Shares, including, without limitations, the
restrictions described in Sections 6(k), 7(d), and 14(c) hereof, the
Administrator may cause a legend or legends to be placed on any share
certificates representing the Shares, which legend or legends shall make
appropriate reference to the restrictions, including, without limitation, a
restriction against sale of the Shares for any period as may be required by
Applicable Law.

 

          19.   No Retention Rights. Neither the Plan nor any Award shall confer
upon any Awardee any right to continue his or her relationship as a Service
Provider with the Company for any period of specific duration or interfere in
any way with his or her right or the right of the Company (or any Parent or
Subsidiary employing or retaining the Awardee), which rights are hereby
expressly reserved by each, to terminate this relationship at any time, with or
without cause, and with or without notice.

 

          20.   No Registration Rights. The Company may, but shall not be
obligated to, register or qualify the sale of Shares under the Securities Act or
any other Applicable Law. The Company shall not be obligated to take any
affirmative action in order to cause the sale of Shares under this Plan to
comply with any law.

 

          21.   No Trust or Fund Created. Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Parent or Subsidiary and an
Awardee or any other person. To the extent that any Awardee acquires a right to
receive payments from the Company or any Parent or Subsidiary pursuant to an
Award, such right shall be no greater than the right of any unsecured general
creditor of the Company, a Parent, or any Subsidiary.  

          22.   No Rights to Awards. No Awardee, eligible Service Provider, or
other person shall have any claim to be granted any Award under the Plan, and
there is no obligation for uniformity of treatment of a Service Provider,
Awardee, or holders or beneficiaries of Awards under the Plan. The terms and
conditions of Awards need not be the same with respect to any Awardee or with
respect to different Awardees.

 

[Remainder of Page Intentionally Left Blank]

 

16

 



 